                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

AISHA POPE #228305,

      Plaintiff,                             NO. 2:19-cv-10870

v                                            HON. DAVID M. LAWSON

CORIZON HEALTH, INC., et al.                 MAG. DAVID R. GRAND

      Defendants.


EXCOLO LAW                                   CHAPMAN LAW GROUP
Keith Altman (P81702)                        Ronald W. Chapman (P37603)
Attorney for Plaintiff                       Madeline Young (P82140)
26700 Lahser Rd.                             Attorney for Defendants Corizon Health,
Southfield, MI 48033                          Dr. Papendick, Dr. Lacy, Dr. Pei,
(866) 939-2656                                Dr. Gopal, Dr. Azimi, and PA Rohrs
                                             1441 West Long Lake Road, Suite 310
MICH. DEPT. OF ATTORNEY GENERAL              Troy, MI 48098
Sara Trudgeon (P82155)                       (248) 644-6326
James T. Farrell (P35400)
Assistant Attorney General
Attorneys for MDOC Defendants
Michigan Department of Attorney General
MDOC Division
P.O. Box 30217
Lansing, MI 48909
(517) 335-3055
                                                                                /



        AMENDED JOINT 26(f) REPORT AND DISCOVERY PLAN

      On April 19, 2021, counsel for the parties conferred for the purpose of

altering the Joint 26(f) Discovery Plan (ECF 57). Additional time for discovery

was needed given that Plaintiff has new counsel as do the Defendants. Counsel

agreed to amend the previously filed Discovery Plan as follows:
               EVENT                                     DEADLINE

           Fact Discovery cutoff                      December 22, 2021

    Disclosure of Plaintiff’s Expert(s)                 January 6, 2022

   Disclosure of Defendants’ Expert(s)                 January 20, 2022

          Expert Discovery cutoff                       March 21, 2022

         Dispositive motions due                        April 20, 2022

         Final pretrial conference            To be set after ruling on dispositive
                                                            motions
                Trial date                    To be set after ruling on dispositive
                                                            motions

All other elements included in the Joint 26(f) Report and Discovery Plan (ECF 57)

still apply.


Respectfully submitted,

s/ Sara Trudgeon
Sara Trudgeon (P82155)
Attorney for MDOC Defendants

s/ Madeline Young (with permission)
Madeline Young (P82140)
Attorney for Corizon Defendants

s/ Keith Altman (with permission)
Keith Altman (P81702)
Attorney for Plaintiff


Dated: May 13, 2021



                                          2
